Citation Nr: 1014638	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran provided service in support of the United States 
Armed Forces in the Far East (USAFFE) as a recognized 
guerilla from July 1945 to December 1945.  The Veteran died 
in November 1988.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied entitlement 
to service connection for the cause of the Veteran's death.

The appellant did not request a hearing on this matter.

On appeal in August 2008, the Board reopened the appellant's 
claim for service connection for the cause of the Veteran's 
death and remanded the case for additional development, to 
include obtaining VA and private treatment records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the Veteran died of pulmonary 
tuberculosis (PTB), and that the Veteran's service during 
World War II caused his PTB.

The cause of death listed on the death certificate is 
illegible.  An August 1998 Death Registry indicates that the 
cause of death was "Score Malnutrition."  November and 
December 2006 letters from Dr. Sison indicate that the 
Veteran was enrolled in the National Tuberculosis Program in 
Matatalaib, Tarlac City.  Dr. Sison opined that the Veteran 
died of "severe malnutrition due to PTB, far advanced, 
[illegible]" and that he based his opinion on the 
appellant's statement that the Veteran's health condition 
never improved.  Dr. Sison further opined that "the illness 
could be precipitated from the nature of [the Veteran's] job 
as a Veteran."

The Board remanded the case so that additional private and VA 
treatment records could be obtained.  The Remand Order 
instructed the RO to obtain (1) all outstanding VA medical 
records from January 1972 to November 1988 from the 
outpatient clinic, in particular any such records pertaining 
to the Veteran's lung condition, and (2) any available 
records from the Matatalaib Government Medical Center in 
Tarlac, in particular any such records pertaining to 
treatment for pleural effusion in 1961.  

In a November 2008 letter, the RO requested Pasay City, 
Philippines, VA medical records from January 1972 to November 
1988.  No response was received.  In January 2009, the 
appellant submitted a consent form that indicates the Veteran 
was treated for PTB at the VA facility in 1972.  All VA 
records are constructively of record.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Therefore, the RO should make another 
attempt to secure the Veteran's VA treatment records.  

In September 2006, the appellant submitted a consent form for 
Matatalaib Government Medical Center in Tarlac.  In January 
2009, the appellant submitted a consent form for Tarlac 
Government Health Center (Dr. PRS), in Tarlac City, Tarlac.  
In a June 2009 letter, the RO indicated that a separate 
consent form was needed for each provider.  In response, the 
appellant submitted blank consent forms and a September 2008 
letter from Dr. PRS, which stated that "the health center in 
Matatalaib, Tarlac is no longer functioning . . . no records 
could be retrieved."  It is unclear whether the two medical 
centers identified by the appellant are the same facility, 
although it appears that the RO made this assumption.  VA's 
duty to assist includes making reasonable efforts to obtain 
relevant post-service medical records.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1)(2) (2008).  Consequently, 
on remand, the RO should clarify whether all of the Veteran's 
post-service treatment records are of record.

In a November 2008 letter, the RO requested the Veteran's 
terminal hospital records.  In a January 2009 letter, the 
appellant stated that no final hospital records existed 
because the Veteran died at home due to financial 
constraints.  The December 2009 supplemental statement of the 
case (SSOC) contains the following statement:  "Upon 
receiving your statement that the veteran did not seek any 
additional treatment leading up this [sic] his death due to 
financial constraints, we cease any future attempts to obtain 
these records."  The RO's decision to forego any additional 
attempts to obtain relevant treatment records is troubling.  
The appellant claims that the missing medical records 
document the Veteran's treatment for PTB.    The fact that 
the Veteran did not receive medical treatment immediately 
prior to his death does not absolve the VA from its duty to 
assist.  The Board is obligated by law to ensure that the RO 
complies with its directives.  Compliance by the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.	Obtain all outstanding VA medical 
records for this Veteran from January 
1972 to November 1988, in particular 
any such records pertaining to his lung 
condition, from the Pasay City, 
Philippines VAMC.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claim folder.
	
2.	The RO must contact Dr. Sison to 
determine whether the Matatalaib 
Government Medical Center in Tarlac and 
the Tarlac Government Health Center in 
Tarlac City, Tarlac are separate 
facilities and attempt to obtain all 
relevant treatment records.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claim folder.

3.	Following completion of the development 
requested, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of 
time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



